AMENDED ORDER
The court’s order of December 5, 2011 granting rehearing en banc and vacating the court’s opinion and judgment of September 2, 2011 is vacated.
The State Appellants’/Cross-Appellees’ September 30, 2011 petition for rehearing en banc and the Alpha Center Appellants’/Cross-Appellees’ petition for rehearing en banc are granted. Rehearing en banc is limited to the issue of whether the district court erred in enjoining the provisions of South Dakota Century Law 34-23A-10.1(l)(e)(ii) dealing with the suicide advisory. It is further ordered that Part II.C of the court’s September 2, 2011 opinion is vacated. The court’s September 2, 2011 judgment is also vacated.
The clerk is directed to set this case for oral argument at 10:00 a.m. on Monday, January 9, 2012 in St. Louis, Missouri. Counsel shall, within ten days, submit 30 additional copies of previously filed briefs and 8 additional copies of the appendix.